Citation Nr: 1526468	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  09-17 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1982 to January 1983 and from April 1990 to September 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In May 2011, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in February 2015, he withdrew his hearing request. 

On August 10, 2012, the Veteran submitted a timely notice of disagreement (NOD) with the RO's July 2012, rating decision that denied service connection for heart disease.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2014).  To date, no SOC has been furnished regarding entitlement to service connection for heart disease.  Because the August 2012 NOD placed the issue in appellate status, the matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Although it is not entirely clear, it appears the Veteran may also be attempting to raise a claim of a respiratory disability, other than sleep apnea.  In particular, in his May 2011 Substantive Appeal, the Veteran refers to having breathing problems that he believes are related to exposure to burning oil wells.  As the AOJ has not adjudicated this issue, the Board does not have jurisdiction and is referring it to the RO for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Sleep Apnea

The Veteran seeks service connection for sleep apnea, which he contends is related to long term exposure to chemical fires and smoke during service in Southwest Asia.  See Notice of Disagreement (Dec. 2009).

Shortly after separation from service, the Veteran reported difficulty sleeping since separation from service.  See VA treatment record (Aug. 10, 1996); VA exams. (Oct. 1996 & Mar. 1998); Statement (Mar. 1998).  His mother and significant other have corroborated his reports.  See Statements (Mar. 1998; Apr. 2010; May 2010).

The Veteran was diagnosed with sleep apnea by polysomnogram in November 2007.

The evidence of record suggests that the Veteran's sleep apnea may be related to service.  However, as the evidence of record is insufficient to decide the claim, a VA medical opinion is needed.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Heart Disease

As discussed in the introduction, the Veteran submitted an August 2012 NOD to the RO's June 2012 rating decision that denied service connection for heart disease.  To date, no SOC has been furnished for this issue.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is related to his active service, to include exposure to chemical fires and smoke during service in Southwest Asia.

The examiner is to address the lay and medical evidence of record that the Veteran has had difficulty sleeping since service as it relates to the sleep apnea claim.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Prepare a SOC in accordance with 38 C.F.R. § 19.29 regarding the issue of entitlement to service connection for heart disease.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




